


EXHIBIT 10.2.3

 

THE FEDERAL HOME LOAN BANK OF BOSTON
THRIFT BENEFIT EQUALIZATION PLAN
(effective January 1, 2009)

 

Federal Home Loan Bank of Boston (the “Bank”) adopted the Federal Home Loan Bank
of Boston Thrift Benefit Equalization Plan (the “Plan”), as a component of the
Federal Home Loan Bank of Boston Benefit Equalization Plan, effective January 1,
1993.  The Nonqualified Deferred Compensation Program for the Directors of the
Bank was merged into the Plan effective on the close of business December 31,
2006, and the Plan was amended and restated to comply with Code Section 409A, as
enacted by the American Jobs Creation Act of 2004 and applicable regulations
thereunder, effective January 1, 2007 (or such earlier date as may be required
by law).  The Plan is hereby further amended and restated to comply with final
regulations issued under Code Section 409A effective January 1, 2009; provided,
however, that any provision required to be effective on and after January 1,
2005 in order for the Plan to comply with Code Section 409A shall become
effective as of January 1, 2005 (or such later date as shall be permitted under
applicable Code Section 409A transition rules).

 

The Plan is established and maintained by the Bank in order to provide Eligible
Executives and Directors an opportunity to defer taxation on income and to
provide Eligible Executives with the benefits which would have been provided
under the Pentegra Defined Contribution Plan for Financial Institutions (the
“Qualified Plan”) if (a) their benefits under the Qualified Plan were not
limited by certain limitations imposed by the Internal Revenue Code applicable
to the Qualified Plan, and (b) “Base Salary” as defined in the Qualified Plan
took into account amounts paid under the Bank’s incentive compensation plan(s),
as well as elective deferrals hereunder.

 

The Plan is a governmental plan under Section 4(b) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), and is therefore exempt from
coverage under ERISA.  The Plan is unfunded and maintained primarily for the
purpose of providing deferred compensation to a select group of management or
highly compensated employees, and Bank directors, and is not intended to be
qualified under Section 401(a) of the Internal Revenue Code.

 

ARTICLE I
DEFINITIONS

 

Each word used herein not defined below that begins with a capital letter and is
defined in the Qualified Plan shall have the same definition as the definition
given to that word in the Qualified Plan.  Wherever used herein, the following
terms shall have the meanings hereinafter set forth:

 


1.1           “ACCOUNT” OR “DEFERRED COMPENSATION ACCOUNT” MEANS THE SEPARATE
ACCOUNT ESTABLISHED UNDER THE PLAN FOR EACH PARTICIPANT, AS DESCRIBED IN
SECTION 5.1.


 


1.2           “ADMINISTRATOR” MEANS THE COMMITTEE OR SUCH PERSON OR PERSONS AS
MAY BE APPOINTED BY THE COMMITTEE TO BE RESPONSIBLE FOR THOSE FUNCTIONS ASSIGNED
TO THE ADMINISTRATOR UNDER THE PLAN.

 

--------------------------------------------------------------------------------


 


1.3           “AFFILIATE” MEANS ANY ENTITY THAT IS A MEMBER OF A “CONTROLLED
GROUP” OF CORPORATIONS WITH THE BANK UNDER CODE SECTION 414(B) OR A TRADE OR
BUSINESS UNDER COMMON CONTROL WITH THE BANK UNDER CODE SECTION 414(C); PROVIDED,
HOWEVER, THAT IN APPLYING CODE SECTIONS 1563(A)(1), (2) AND (3) FOR PURPOSES OF
CODE SECTION 414(B), THE LANGUAGE “AT LEAST 50 PERCENT” WILL BE USED INSTEAD OF
“AT LEAST 80 PERCENT” EACH PLACE IT APPEARS, AND IN APPLYING TREASURY REGULATION
SECTION 1.414(C)-2 FOR PURPOSES OF CODE SECTION 414(C), THE LANGUAGE “AT LEAST
50 PERCENT” WILL BE USED INSTEAD OF “AT LEAST 80 PERCENT” EACH PLACE IT
APPEARS.  IN ADDITION, TO THE EXTENT THAT THE ADMINISTRATOR DETERMINES THAT
LEGITIMATE BUSINESS CRITERIA EXIST TO USE A REDUCED OWNERSHIP PERCENTAGE TO
DETERMINE WHETHER AN ENTITY IS AN AFFILIATE FOR PURPOSES OF DETERMINING WHETHER
A TERMINATION OF SERVICE HAS OCCURRED, THE ADMINISTRATOR MAY DESIGNATE AN ENTITY
THAT WOULD MEET THE DEFINITION OF “AFFILIATE” SUBSTITUTING 20 PERCENT IN PLACE
OF 50 PERCENT IN THE PRECEDING SENTENCE AS AN AFFILIATE IN APPENDIX A HERETO. 
SUCH DESIGNATION SHALL BE MADE BY DECEMBER 31, 2007 OR, IF LATER, AT THE TIME A
20 PERCENT OR MORE OWNERSHIP INTEREST IN SUCH ENTITY IS ACQUIRED.


 


1.4           “BANK” MEANS THE FEDERAL HOME LOAN BANK OF BOSTON.


 


1.5           “BASE SALARY” MEANS “SALARY” AS DEFINED FOR PURPOSES OF THE
QUALIFIED PLAN.


 


1.6           “BENEFICIARY” MEANS THE PERSON, PERSONS OR TRUST DESIGNATED BY A
PARTICIPANT AS DIRECT OR CONTINGENT BENEFICIARY IN THE MANNER PRESCRIBED BY THE
ADMINISTRATOR.  THE BENEFICIARY OF A PARTICIPANT WHO HAS NOT EFFECTIVELY
DESIGNATED A BENEFICIARY SHALL BE THE PARTICIPANT’S ESTATE.


 


1.7           “BOARD OF DIRECTORS” MEANS THE BOARD OF DIRECTORS OF THE BANK.


 


1.8           “CODE LIMITATIONS” MEANS THE CAP ON COMPENSATION TAKEN INTO
ACCOUNT BY THE QUALIFIED PLAN UNDER CODE SECTION 401(A)(17); THE LIMITATIONS ON
SECTION 401(K) CONTRIBUTIONS NECESSARY TO MEET THE AVERAGE DEFERRAL PERCENTAGE
(“ADP”) TEST UNDER CODE SECTION 401(K)(3); THE LIMITATIONS ON EMPLOYEE AND
MATCHING CONTRIBUTIONS NECESSARY TO MEET THE AVERAGE CONTRIBUTION PERCENTAGE
(“ACP”) TEST UNDER CODE SECTION 401(M); THE DOLLAR LIMITATIONS ON ELECTIVE
DEFERRALS UNDER CODE SECTION 402(G); AND THE OVERALL LIMITATION ON CONTRIBUTIONS
IMPOSED BY CODE SECTION 415(C), AS SUCH PROVISIONS MAY BE AMENDED FROM TIME TO
TIME, AND ANY SIMILAR SUCCESSOR PROVISIONS OF FEDERAL TAX LAW.


 


1.9           “COMMITTEE” MEANS THE PERSONNEL COMMITTEE OF THE BOARD OF
DIRECTORS, WHICH IS AUTHORIZED TO ADMINISTER THE PLAN AND TO PERFORM THE
FUNCTIONS DESCRIBED IN ARTICLE VII.


 


1.10         “COMPENSATION” MEANS (A) WITH RESPECT TO AN EXECUTIVE, BASE SALARY
AND/OR INCENTIVE COMPENSATION, AS APPLICABLE; AND (B) WITH RESPECT TO A
DIRECTOR, THE MEETING FEES PAID BY THE BANK TO THE DIRECTOR.


 


1.11         “DEFERRAL PERIOD” MEANS THE PERIOD DESCRIBED IN SECTION 3.3 OF THE
PLAN.


 


1.12         “DIRECTOR” MEANS A MEMBER OF THE BOARD OF DIRECTORS OF THE BANK,
OTHER THAN AN EMPLOYEE.


 


1.13         “DISABILITY” MEANS THAT THE PARTICIPANT (A) IS UNABLE TO ENGAGE IN
ANY SUBSTANTIAL GAINFUL ACTIVITY BY REASON OF ANY MEDICALLY DETERMINABLE
PHYSICAL OR MENTAL IMPAIRMENT THAT CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE
EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN

 

2

--------------------------------------------------------------------------------


 


12 MONTHS; (B) IS, BY REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL
IMPAIRMENT THAT CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO LAST
FOR A CONTINUOUS PERIOD OF NOT LESS THAN 12 MONTHS, RECEIVING INCOME REPLACEMENT
BENEFITS FOR A PERIOD OF NOT LESS THAN 3 MONTHS UNDER AN ACCIDENT AND HEALTH
PLAN COVERING EMPLOYEES OF THE BANK; OR (C) HAS BEEN DETERMINED TO BE TOTALLY
DISABLED BY THE SOCIAL SECURITY ADMINISTRATION.


 


1.14         “EFFECTIVE DATE” MEANS JANUARY 1, 2009.  THE PLAN WAS INITIALLY
EFFECTIVE JANUARY 1, 1993 AND WAS MOST RECENTLY RESTATED EFFECTIVE JANUARY 1,
2007.  ANY PROVISION OF THIS AMENDMENT AND RESTATEMENT REQUIRED TO BE EFFECTIVE
ON AND AFTER JANUARY 1, 2005 IN ORDER FOR THE PLAN TO COMPLY WITH CODE
SECTION 409A SHALL BECOME EFFECTIVE AS OF JANUARY 1, 2005 (OR SUCH LATER DATE UP
TO JANUARY 1, 2009 AS SHALL BE PERMITTED UNDER APPLICABLE CODE SECTION 409A
TRANSITION RULES).


 


1.15         “ELECTIVE DEFERRAL” MEANS THE AMOUNT OF COMPENSATION A PARTICIPANT
ELECTS TO DEFER PURSUANT TO ARTICLE III OF THE PLAN.


 


1.16         “ELIGIBLE EXECUTIVE” OR “EXECUTIVE” MEANS AN EMPLOYEE OF THE BANK
WHO IS A CORPORATE OFFICER AND WHO HAS BEEN SELECTED TO BE A PARTICIPANT IN THE
PLAN BY THE COMMITTEE.


 


1.17         “HARDSHIP” MEANS AN UNFORESEEABLE EMERGENCY THAT IS CAUSED BY AN
EVENT BEYOND THE CONTROL OF THE PARTICIPANT THAT WOULD RESULT IN SEVERE
FINANCIAL HARDSHIP TO THE PARTICIPANT RESULTING FROM (A) A SUDDEN AND UNEXPECTED
ILLNESS OR ACCIDENT OF THE PARTICIPANT OR THE SPOUSE OR A DEPENDENT OF THE
PARTICIPANT (AS DEFINED IN CODE SECTION 152(A)), (B) A LOSS OF THE PARTICIPANT’S
PROPERTY DUE TO CASUALTY (INCLUDING THE NEED TO REBUILD A HOME FOLLOWING DAMAGE
TO A HOME NOT OTHERWISE COVERED BY INSURANCE, FOR EXAMPLE, NOT AS A RESULT OF A
NATURAL DISASTER), OR (C) SUCH OTHER EXTRAORDINARY AND UNFORESEEABLE
CIRCUMSTANCES ARISING AS A RESULT OF EVENTS BEYOND THE CONTROL OF THE
PARTICIPANT, ALL AS DETERMINED IN THE SOLE DISCRETION OF THE ADMINISTRATOR.  IN
ADDITION, THE NEED TO PAY FOR MEDICAL EXPENSES, INCLUDING NON-REFUNDABLE
DEDUCTIBLES, AS WELL AS FOR THE COSTS OF PRESCRIPTION DRUG MEDICATION, OR THE
NEED TO PAY FOR THE FUNERAL EXPENSES OF A SPOUSE OR A DEPENDENT MAY ALSO
CONSTITUTE A HARDSHIP EVENT.  THE ADMINISTRATOR SHALL DETERMINE WHETHER THE
CIRCUMSTANCES PRESENTED BY THE PARTICIPANT CONSTITUTE AN UNANTICIPATED
EMERGENCY.  SUCH CIRCUMSTANCES AND THE ADMINISTRATOR’S DETERMINATION WILL DEPEND
ON THE FACTS OF EACH CASE, BUT, IN ANY CASE, PAYMENT MAY NOT BE MADE TO THE
EXTENT THAT SUCH HARDSHIP IS OR MAY BE RELIEVED AS DESCRIBED IN SECTIONS 6.1.1
THROUGH 6.1.4 BELOW.


 


1.18         “INCENTIVE COMPENSATION” MEANS BONUSES UNDER THE BANK’S EXECUTIVE
INCENTIVE PLAN AND, IF APPLICABLE, ANY LONG-TERM INCENTIVE COMPENSATION PAYABLE
TO A PARTICIPANT UNDER THE BANK’S INCENTIVE COMPENSATION PLAN(S).


 


1.19         “MATCHING CONTRIBUTION” MEANS THE AMOUNTS CREDITED TO A
PARTICIPANT’S ACCOUNT UNDER ARTICLE IV OF THE PLAN WITH RESPECT TO ELECTIVE
DEFERRALS.


 


1.20         “PARTICIPANT” MEANS (A) AN EXECUTIVE OR FORMER EXECUTIVE WHO ELECTS
TO PARTICIPATE IN THE PLAN IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE
PLAN OR WHO HAS AN ACCOUNT IN THE PLAN THAT HAS NOT BEEN FULLY DISTRIBUTED; AND
(B) ANY DIRECTOR WHO ELECTS TO PARTICIPATE IN THE PLAN OR WHO HAS AN ACCOUNT IN
THE PLAN THAT HAS NOT BEEN FULLY DISTRIBUTED.


 


1.21         “PLAN” MEANS THE FEDERAL HOME LOAN BANK OF BOSTON THRIFT BENEFIT
EQUALIZATION PLAN, AS SET FORTH HEREIN OR AS IT MAY BE AMENDED OR RESTATED FROM
TIME TO TIME.

 

3

--------------------------------------------------------------------------------


 


1.22         “PLAN YEAR” MEANS THE CALENDAR YEAR.


 


1.23         “QUALIFIED PLAN” MEANS THE PENTEGRA DEFINED CONTRIBUTION PLAN FOR
FINANCIAL INSTITUTIONS, AS FROM TIME TO TIME AMENDED.


 


1.24         “REQUIRED WITHHOLDINGS” MEANS THE FEDERAL, STATE OR LOCAL
EMPLOYMENT TAXES, INCLUDING APPLICABLE FICA TAXES REQUIRED TO BE WITHHELD UNDER
SECTION 3101 OF THE CODE FROM ANY (A) ELECTIVE DEFERRALS, (B) ELECTIVE DEFERRALS
ON BEHALF OF THE PARTICIPANT TO THE QUALIFIED PLAN, (C) CONTRIBUTIONS BY THE
PARTICIPANT TO ANY WELFARE BENEFIT PLAN MAINTAINED BY THE BANK, AND/OR (D) ANY
OTHER COMPENSATION NOT PAID TO THE PARTICIPANT IN CASH, AND ALL FEDERAL, STATE
OR LOCAL INCOME TAXES ATTRIBUTABLE THERETO REQUIRED TO BE WITHHELD FROM INCOME,
AND ANY ADDITIONAL FEDERAL, STATE OR LOCAL INCOME OR EMPLOYMENT TAXES
ATTRIBUTABLE TO SUCH WITHHOLDINGS.  THE ADMINISTRATOR SHALL DETERMINE REQUIRED
WITHHOLDINGS IN ITS DISCRETION.


 


1.25         “SCHEDULED DISTRIBUTION” MEANS A DISTRIBUTION FROM A PARTICIPANT’S
SCHEDULED DISTRIBUTION SUB-ACCOUNT IN ACCORDANCE WITH SECTION 6.3.


 


1.26         “SCHEDULED DISTRIBUTION SUB-ACCOUNTS” OR “SUB-ACCOUNTS” MEANS THE
SEPARATE BOOKKEEPING ACCOUNTS ESTABLISHED BY THE ADMINISTRATOR UNDER SECTION 5.1
TO RECORD THE PORTION(S) OF A PARTICIPANT’S ACCOUNT SUBJECT TO SEPARATE
SCHEDULED DISTRIBUTION ELECTIONS.


 


1.27         “TERMINATION OF SERVICE” MEANS, WITH RESPECT TO AN EXECUTIVE, THE
SEVERING OF EMPLOYMENT WITH THE BANK AND ANY AFFILIATES, VOLUNTARILY OR
INVOLUNTARILY, FOR ANY REASON.  A TERMINATION OF SERVICE WILL BE DEEMED TO HAVE
OCCURRED IF THE FACTS AND CIRCUMSTANCES INDICATE THAT THE BANK AND THE
PARTICIPANT REASONABLY ANTICIPATE THAT NO FURTHER SERVICES WILL BE PERFORMED
AFTER A CERTAIN DATE OR THAT THE LEVEL OF BONA FIDE SERVICES THE PARTICIPANT
WILL PERFORM FOR THE BANK AND ITS AFFILIATES AFTER SUCH DATE (WHETHER AS AN
EMPLOYEE OR AS AN INDEPENDENT CONTRACTOR) WILL PERMANENTLY DECREASE TO NO MORE
THAN 20% OF THE AVERAGE LEVEL OF BONA FIDE SERVICES PERFORMED (WHETHER AS AN
EMPLOYEE OR AN INDEPENDENT CONTRACTOR) OVER THE IMMEDIATELY PRECEDING 36-MONTH
PERIOD (OR THE FULL PERIOD OF SERVICES TO THE EMPLOYER IF THE PARTICIPANT HAS
BEEN PROVIDING SERVICES TO THE BANK AND ITS AFFILIATES LESS THAN 36 MONTHS).  A
PARTICIPANT WILL NOT BE DEEMED TO HAVE INCURRED A TERMINATION OF SERVICE WHILE
HE OR SHE IS ON MILITARY LEAVE, SICK LEAVE, OR OTHER BONA FIDE LEAVE OF ABSENCE
(SUCH AS TEMPORARY EMPLOYMENT BY THE GOVERNMENT) IF THE PERIOD OF SUCH LEAVE
DOES NOT EXCEED SIX MONTHS OR SUCH LONGER PERIOD AS THE PARTICIPANT’S RIGHT TO
REEMPLOYMENT WITH THE BANK IS PROVIDED EITHER BY STATUTE OR BY CONTRACT.  FOR
THIS PURPOSE, A LEAVE OF ABSENCE IS BONA FIDE ONLY IF THERE IS A REASONABLE
EXPECTATION THAT THE PARTICIPANT WILL RETURN TO EMPLOYMENT AT THE CONCLUSION OF
THE LEAVE.  IF THE PERIOD OF LEAVE EXCEEDS SIX MONTHS AND THE PARTICIPANT’S
RIGHT TO REEMPLOYMENT IS NOT PROVIDED EITHER BY STATUTE OR BY CONTRACT, THE
TERMINATION OF SERVICE WILL BE DEEMED TO OCCUR ON THE FIRST DATE IMMEDIATELY
FOLLOWING SUCH SIX-MONTH PERIOD.  WITH RESPECT TO A DIRECTOR, THE TERM
“TERMINATION OF SERVICE” MEANS THAT THE DIRECTOR HAS CEASED TO BE A MEMBER OF
THE BOARD OF DIRECTORS OF THE BANK, AND DOES NOT OTHERWISE PROVIDE SERVICES (AS
DETERMINED UNDER THIS PARAGRAPH) AS AN EMPLOYEE OR INDEPENDENT CONTRACTOR OF THE
BANK OR ANY AFFILIATE.  WHETHER AN INDIVIDUAL HAS INCURRED A TERMINATION OF
SERVICE SHALL BE DETERMINED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 409A.


 


1.28         “VALUATION DATE” MEANS THE CLOSE OF BUSINESS OF EACH BUSINESS DAY,
OR SUCH OTHER VALUATION DATE OR DATES ESTABLISHED BY THE ADMINISTRATOR.

 

4

--------------------------------------------------------------------------------


 

ARTICLE II
PARTICIPATION

 


2.1                                ELIGIBILITY.  EACH EXECUTIVE MAY BECOME A
PARTICIPANT UPON THE EFFECTIVE DATE OF HIS OR HER DESIGNATION AS AN EXECUTIVE
ELIGIBLE FOR PARTICIPATION IN THE PLAN BY THE BOARD OF DIRECTORS OR THE
COMMITTEE. EACH DIRECTOR MAY BECOME A PARTICIPANT UPON HIS OR HER BECOMING A
MEMBER OF THE BOARD OF DIRECTORS OF THE BANK.


 


2.2                                PARTICIPATION IN THE PLAN.  AN ELIGIBLE
EXECUTIVE OR DIRECTOR MAY ELECT TO PARTICIPATE IN THE PLAN FOR ANY PLAN YEAR BY
DELIVERING TO THE ADMINISTRATOR A PROPERLY EXECUTED ELECTION AT THE TIME AND IN
THE FORM PROVIDED BY THE ADMINISTRATOR, PURSUANT TO WHICH THE ELIGIBLE EXECUTIVE
OR DIRECTOR ELECTS TO DEFER RECEIPT OF A SPECIFIED PORTION OF THE COMPENSATION
THAT WOULD OTHERWISE BE PAYABLE TO SUCH EXECUTIVE FOR THE PLAN YEAR, AS
DESCRIBED IN ARTICLE III HEREOF.


 


2.3                                CESSATION OF PARTICIPATION.  AN EXECUTIVE
SHALL CEASE TO BE A PARTICIPANT IN THE PLAN IF (A) HE OR SHE INCURS A
TERMINATION OF SERVICE FOR ANY REASON, (B) HE OR SHE REMAINS IN THE SERVICE OF A
BANK BUT CEASES TO BE AN ELIGIBLE EXECUTIVE AS DESCRIBED IN SECTION 1.16 DUE TO
A CHANGE IN EMPLOYMENT STATUS, EXCEPT TO THE EXTENT THAT THE COMMITTEE
DETERMINES OTHERWISE, OR (C) THE PLAN IS TERMINATED OR OTHERWISE AMENDED SO THAT
THE EXECUTIVE CEASES TO BE ELIGIBLE FOR PARTICIPATION; PROVIDED, HOWEVER, THAT
SUCH INDIVIDUAL SHALL CONTINUE TO BE A PARTICIPANT SOLELY WITH RESPECT TO HIS OR
HER VESTED ACCOUNT BALANCE UNTIL SUCH ACCOUNT BALANCE IS DISTRIBUTED FROM THE
PLAN.  SUCH CESSATION OF PARTICIPATION SHALL BE EFFECTIVE UPON THE DATE OF THE
CHANGE IN STATUS DESCRIBED IN CLAUSE (A) ABOVE, UPON THE END OF THE DEFERRAL
PERIOD FOR A CHANGE IN STATUS DESCRIBED IN (B) ABOVE, OR UPON THE EFFECTIVE DATE
OF AN AMENDMENT OR TERMINATION OF THE PLAN DESCRIBED IN CLAUSE (C) ABOVE.  A
DIRECTOR SHALL CEASE TO BE A PARTICIPANT IN THE PLAN IF HE OR SHE CEASES TO BE A
MEMBER OF THE BOARD OF DIRECTORS FOR ANY REASON; PROVIDED, HOWEVER, THAT SUCH
INDIVIDUAL SHALL CONTINUE TO BE A PARTICIPANT SOLELY WITH RESPECT TO HIS OR HER
VESTED ACCOUNT BALANCE UNTIL SUCH ACCOUNT BALANCE IS DISTRIBUTED FROM THE PLAN.


 

ARTICLE III
DEFERRAL OF COMPENSATION

 


3.1                                ELECTION TO DEFER.  A PARTICIPANT MAY ELECT
TO DEFER RECEIPT OF A PORTION OF HIS OR HER COMPENSATION FOR A PLAN YEAR BY
DELIVERING A PROPERLY EXECUTED ELECTION TO THE ADMINISTRATOR WITHIN THE TIME
SPECIFIED IN SECTION 3.2.  THE PARTICIPANT’S ELECTION SHALL BE IN A WRITTEN FORM
ACCEPTABLE TO THE ADMINISTRATOR AND SHALL SPECIFY:


 


3.1.1.       THE WHOLE PERCENTAGE OF SALARY, OTHER THAN INCENTIVE COMPENSATION,
FOR THE PLAN YEAR TO BE DEFERRED TO THE PLAN, WHICH PERCENTAGE MAY NOT EXCEED
100%, REDUCED TO THE EXTENT NECESSARY TO PROVIDE FOR ANY REQUIRED WITHHOLDINGS;


 


3.1.2.       THE WHOLE PERCENTAGE OF INCENTIVE COMPENSATION FOR THE PLAN YEAR TO
BE DEFERRED TO THE PLAN, WHICH PERCENTAGE MAY NOT EXCEED 100%, REDUCED TO THE
EXTENT NECESSARY TO PROVIDE FOR ANY REQUIRED WITHHOLDINGS;


 


3.1.3.       IF APPLICABLE, THE INVESTMENT FUND OR FUNDS IN WHICH THE
PARTICIPANT’S ELECTIVE DEFERRALS, AND MATCHING CONTRIBUTIONS ATTRIBUTABLE TO
SUCH ELECTIVE DEFERRALS, WILL BE DEEMED TO BE INVESTED PURSUANT TO SECTION 5.2;

 

5

--------------------------------------------------------------------------------


 


3.1.4.       IF APPLICABLE, THE SPECIFIC SCHEDULED DISTRIBUTION SUB-ACCOUNT OR
SUB-ACCOUNTS INTO WHICH ALL OR A PORTION OF SUCH ELECTIVE DEFERRALS AND/OR
MATCHING CONTRIBUTIONS WILL BE DIRECTED, AS DESCRIBED IN SECTION 6.3; AND


 


3.1.5.       TO THE EXTENT PERMITTED BY THE ADMINISTRATOR UNDER SECTION 6.4.1,
THE PAYMENT COMMENCEMENT DATE AND METHOD OF DISTRIBUTION TO APPLY TO BENEFITS
DISTRIBUTABLE UPON THE PARTICIPANT’S TERMINATION OF SERVICE.


 

An Executive who elects not to participate in the Plan at the time he or she
first becomes eligible to do so may elect to become a Participant in any
subsequent Plan Year by filing an election to defer Compensation as described
above within the time provided in Section 3.2, provided that he or she is then
eligible to participate in the Plan.

 


3.2                                DATE FOR FILING ELECTION.


 


3.2.1.       EXCEPT AS PROVIDED BELOW, AN ELECTION TO DEFER COMPENSATION TO BE
EARNED IN A PLAN YEAR SHALL BE FILED BY THE PARTICIPANT WITH THE ADMINISTRATOR
AS OF A DATE ESTABLISHED BY THE ADMINISTRATOR WHICH IS NO LATER THAN DECEMBER 31
OF THE PLAN YEAR PRECEDING THE YEAR IN WHICH SUCH COMPENSATION IS EARNED.


 


3.2.2.       IN THE CASE OF AN INDIVIDUAL FIRST EMPLOYED AS AN EXECUTIVE OR
BECOMING A DIRECTOR, OR FIRST BECOMING ELIGIBLE FOR THIS PLAN (AND ANY SIMILAR
ACCOUNT-BASED DEFERRED COMPENSATION PLAN OF THE BANK) DURING A PLAN YEAR, AN
ELECTION TO DEFER COMPENSATION (WHICH MAY INCLUDE INCENTIVE COMPENSATION) EARNED
SUBSEQUENT TO THE INITIAL DATE OF EMPLOYMENT OR ELIGIBILITY AND SUBSEQUENT TO
THE DATE OF SUCH ELECTION MAY BE FILED BY SUCH EXECUTIVE OR DIRECTOR WITH THE
ADMINISTRATOR WITHIN THIRTY (30) DAYS OF SUCH INITIAL DATE OF SERVICE OR
ELIGIBILITY.


 


3.2.3.       AN ELECTION TO DEFER INCENTIVE COMPENSATION MEETING THE
REQUIREMENTS FOR “PERFORMANCE-BASED” COMPENSATION UNDER TREASURY REGULATION
SECTION 1.409A-1(E) SHALL BE FILED WITH THE ADMINISTRATOR AS OF A DATE
ESTABLISHED BY THE ADMINISTRATOR WHICH IS AT LEAST SIX MONTHS PRIOR TO THE END
OF THE PERFORMANCE PERIOD IN WHICH SUCH INCENTIVE COMPENSATION IS EARNED,
PROVIDED THAT (A) PERFORMANCE CRITERIA HAVE BEEN ESTABLISHED IN WRITING BY NOT
LATER THAN 90 DAYS AFTER THE COMMENCEMENT OF THE APPLICABLE PERFORMANCE PERIOD
AND THE OUTCOME IS SUBSTANTIALLY UNCERTAIN AT THE TIME THE CRITERIA ARE
ESTABLISHED, (B) THE PARTICIPANT IS IN EMPLOYMENT WITH THE BANK CONTINUOUSLY
FROM THE LATER OF THE BEGINNING OF THE PERFORMANCE PERIOD OR THE DATE SUCH
PERFORMANCE CRITERIA ARE SET, AND (C) THE ELECTION IS MADE BEFORE SUCH
PERFORMANCE-BASED COMPENSATION HAS BECOME READILY ASCERTAINABLE (I.E., IS BOTH
CALCULABLE IN AMOUNT AND SUBSTANTIALLY CERTAIN TO BE PAID).


 


3.3                                DEFERRAL PERIOD.  THE DEFERRAL PERIOD FOR A
PARTICIPANT’S COMPENSATION EARNED DURING ANY PLAN YEAR SHALL BEGIN ON THE FIRST
DAY OF SUCH PLAN YEAR, PROVIDED THAT THE PARTICIPANT HAS FILED AN ELECTION TO
DEFER COMPENSATION PRIOR THERETO, AS DESCRIBED IN SECTION 3.2.1. 
NOTWITHSTANDING THE FOREGOING, IN THE CASE OF AN INDIVIDUAL WHO IS FIRST
EMPLOYED AS AN EXECUTIVE OR FIRST BECOMES A DIRECTOR, OR WHO FIRST BECOMES
ELIGIBLE FOR PARTICIPATION DURING A PLAN YEAR, THE DEFERRAL PERIOD SHALL BEGIN
AS OF THE FIRST DAY OF THE PAYROLL PERIOD (OR, IN THE CASE OF A DIRECTOR, THE
FIRST DAY OF THE MONTH) BEGINNING AFTER THE FILING OF A TIMELY ELECTION BY THE

 

6

--------------------------------------------------------------------------------


 


PARTICIPANT IN SUCH PLAN YEAR, AS DESCRIBED IN SECTION 3.2.2.  IN EACH CASE,
SUCH DEFERRAL PERIOD SHALL END ON THE LAST DAY OF THE PLAN YEAR.


 


THE DEFERRAL PERIOD FOR INCENTIVE COMPENSATION MEETING THE REQUIREMENTS FOR
“PERFORMANCE-BASED” COMPENSATION UNDER TREASURY REGULATION
SECTION 1.409A-1(E) SHALL BE THE PERFORMANCE PERIOD (WHICH SHALL NOT BE SHORTER
THAN A PLAN YEAR) TO WHICH SUCH INCENTIVE COMPENSATION RELATES.  NOTWITHSTANDING
THE FOREGOING, AN ELECTION TO DEFER INCENTIVE COMPENSATION SHALL BE DEEMED TO BE
AN ELECTION TO DEFER SUCH AMOUNT (1) TO THE DATE SPECIFIED IN SUCH ELECTION, OR,
IF EARLIER, (2) SOLELY IN THE EVENT OF THE PARTICIPANT’S TERMINATION OF SERVICE
DURING THE DEFERRAL PERIOD OR WITHIN 31 DAYS AFTER THE END OF THE DEFERRAL
PERIOD, TO THE CALENDAR QUARTER FOLLOWING THE END OF THE DEFERRAL PERIOD FOR
PAYMENT IN AN IMMEDIATE LUMP SUM (ASSUMING THE PARTICIPANT IS OTHERWISE ENTITLED
TO SUCH INCENTIVE COMPENSATION).


 


3.4                                REVOCATION OR CHANGE OF DEFERRAL ELECTION.


 


3.4.1.       A PARTICIPANT MAY NOT VOLUNTARILY REVOKE OR AMEND AN ELECTION TO
DEFER COMPENSATION UNDER SECTION 3.1.1 AFTER COMMENCEMENT OF THE DEFERRAL
PERIOD.  SUCH ELECTION SHALL AUTOMATICALLY EXPIRE AT THE CONCLUSION OF THE
APPLICABLE DEFERRAL PERIOD, UNLESS RENEWED WITHIN THE TIME PROVIDED IN
SECTION 3.2.


 


3.4.2.       A PARTICIPANT MAY NOT REVOKE OR AMEND AN ELECTION TO DEFER
INCENTIVE COMPENSATION MEETING THE REQUIREMENTS FOR “PERFORMANCE-BASED”
COMPENSATION UNDER TREASURY REGULATION SECTION 1.409A-1(E) AFTER THE DATE WHICH
IS SIX MONTHS PRIOR TO THE END OF THE PERFORMANCE PERIOD IN WHICH SUCH INCENTIVE
COMPENSATION IS EARNED; EXCEPT THAT AN ELECTION TO DEFER INCENTIVE COMPENSATION
UNDER SECTION 3.2.2 MAY NOT BE REVOKED DURING THE DEFERRAL PERIOD.


 


3.4.3.       NOTWITHSTANDING THE ABOVE, IF A PARTICIPANT INCURS A HARDSHIP, THE
PARTICIPANT’S ELECTIVE DEFERRALS UNDER THIS PLAN MAY, UPON THE REQUEST OF THE
PARTICIPANT AND WITH THE CONSENT OF THE ADMINISTRATOR, BE PERMANENTLY SUSPENDED
FOR A PERIOD OF SIX (6) MONTHS (THE “SUSPENSION PERIOD”).  AT THE END OF THE
SUSPENSION PERIOD, THE PARTICIPANT’S ELECTIVE DEFERRALS SHALL AUTOMATICALLY
RESUME, PROVIDED THAT THE PARTICIPANT HAS TIMELY FILED A DEFERRAL ELECTION UNDER
SECTIONS 3.1 AND 3.2 WITH RESPECT TO THE DEFERRAL PERIOD IN EFFECT WHEN THE
SUSPENSION PERIOD ENDS.


 


3.4.4.       IF A PARTICIPANT CEASES TO BE AN ELIGIBLE EXECUTIVE DURING A
DEFERRAL PERIOD BECAUSE OF A CHANGE IN HIS OR HER EMPLOYMENT STATUS (EXCEPT FOR
A TERMINATION OF SERVICE) AS DESCRIBED IN SECTION 2.3(B), THE PARTICIPANT’S
DEFERRAL ELECTION SHALL REMAIN EFFECTIVE FOR THE REMAINDER OF THE DEFERRAL
PERIOD FOR WHICH THE ELECTION RELATES.


 


3.5                                VESTING OF ELECTIVE DEFERRALS.  A PARTICIPANT
SHALL BE 100% VESTED IN THE BALANCE OF HIS OR HER DEFERRED COMPENSATION ACCOUNT
ATTRIBUTABLE TO ELECTIVE DEFERRALS AT ALL TIMES.


 

7

--------------------------------------------------------------------------------


 

ARTICLE IV
BANK MATCHING CONTRIBUTIONS

 


4.1                                MATCHING CONTRIBUTIONS FOR ELIGIBLE EXECUTIVE
PARTICIPANTS.


 


4.1.1.       EXCEPT AS PROVIDED IN SECTION 4.1.3 BELOW, FOR EACH ELECTIVE
DEFERRAL CREDITED TO A PARTICIPANT’S DEFERRED COMPENSATION ACCOUNT UNDER
SECTION 3.1.1, SUCH PARTICIPANT’S ACCOUNT SHALL ALSO BE CREDITED WITH A MATCHING
CONTRIBUTION UNDER THIS PLAN EQUAL TO (A) THE MATCHING CONTRIBUTION, IF ANY,
THAT WOULD HAVE BEEN CREDITED UNDER THE TERMS OF THE QUALIFIED PLAN WITH RESPECT
TO SUCH AMOUNT IF CONTRIBUTED TO THE QUALIFIED PLAN, DETERMINED WITHOUT REGARD
TO THE CODE LIMITATIONS, MINUS (B) THE MAXIMUM MATCHING CONTRIBUTION AVAILABLE
TO THE PARTICIPANT UNDER THE TERMS OF THE QUALIFIED PLAN WITH RESPECT TO THE
PERIOD TO WHICH SUCH ELECTIVE DEFERRAL RELATES, WITH REGARD TO THE CODE
LIMITATIONS AND ASSUMING THAT THE PARTICIPANT HAS MADE THE LARGEST ELECTIVE
DEFERRAL TO THE QUALIFIED PLAN FOR SUCH PERIOD (AND PRECEDING PERIODS DURING THE
DEFERRAL PERIOD) FOR WHICH A MATCHING CONTRIBUTION IS AVAILABLE UNDER THE
QUALIFIED PLAN; PROVIDED, HOWEVER, THAT NO MATCHING CONTRIBUTION SHALL BE MADE
UNDER SECTIONS 4.1.1 AND 4.1.2 WITH RESPECT TO ELECTIVE DEFERRALS UNDER
SECTION 3.1.1 EXCEEDING 3% OF BASE SALARY.  TO THE EXTENT THAT A PARTICIPANT HAS
NOT MET APPLICABLE SERVICE REQUIREMENTS FOR PARTICIPATION IN MATCHING
CONTRIBUTIONS UNDER THE TERMS OF THE QUALIFIED PLAN, CLAUSE (A) OF THE PRECEDING
SENTENCE SHALL BE APPLIED AS THOUGH THE PARTICIPANT IS ELIGIBLE FOR MATCHING
CONTRIBUTIONS UNDER THE QUALIFIED PLAN; AND NO REDUCTION UNDER CLAUSE (B) OF THE
PRECEDING SENTENCE SHALL APPLY UNTIL THE PARTICIPANT IS ACTUALLY ELIGIBLE FOR
SUCH MATCHING CONTRIBUTIONS.


 


4.1.2.       IF, FOR ANY PLAN YEAR BEGINNING ON OR AFTER JANUARY 1, 2007, A
PARTICIPANT (A) HAS CONTRIBUTED TO THE QUALIFIED PLAN THE MAXIMUM AMOUNT OF
ELECTIVE DEFERRALS PERMITTED UNDER THE TERMS OF THE QUALIFIED PLAN (INCLUDING
“CATCH-UP” CONTRIBUTIONS, IF AVAILABLE TO THE PARTICIPANT AND ELIGIBLE FOR
MATCHING CONTRIBUTIONS); BUT (B) WAS CREDITED WITH AN AMOUNT OF MATCHING
CONTRIBUTIONS UNDER THE QUALIFIED PLAN WHICH IS LESS THAN THE AMOUNT SET FORTH
IN SECTION 4.1.1(B) ABOVE, THEN THE PARTICIPANT SHALL BE CREDITED WITH AN
ADDITIONAL MATCHING CONTRIBUTION UNDER THIS PLAN EQUAL TO THE AMOUNT SET FORTH
IN SECTION 4.1.1(B) ABOVE FOR SUCH PLAN YEAR MINUS THE AMOUNT OF MATCHING
CONTRIBUTIONS ACTUALLY CREDITED TO THE PARTICIPANT UNDER THE QUALIFIED PLAN FOR
SUCH PLAN YEAR.  NOTWITHSTANDING THE FOREGOING, A PARTICIPANT SHALL BE ELIGIBLE
FOR A MATCHING CONTRIBUTION UNDER THIS SECTION 4.1.2 ONLY IF HE OR SHE IS AN
EMPLOYEE ON THE LAST DAY OF THE APPLICABLE PLAN YEAR.


 


4.1.3.       FOR EACH INCENTIVE COMPENSATION ELECTIVE DEFERRAL CREDITED TO A
PARTICIPANT’S DEFERRED COMPENSATION ACCOUNT UNDER SECTION 3.1.2, SUCH
PARTICIPANT’S ACCOUNT SHALL ALSO BE CREDITED WITH A MATCHING CONTRIBUTION UNDER
THIS PLAN EQUAL TO THE MATCHING CONTRIBUTION, IF ANY, THAT WOULD BE CREDITED
UNDER THE QUALIFIED PLAN WITH RESPECT TO SUCH AMOUNT IF CONTRIBUTED TO THE
QUALIFIED PLAN, DETERMINED WITHOUT REGARD TO THE CODE LIMITATIONS AND ON THE
BASIS THAT SUCH INCENTIVE COMPENSATION IS SALARY UNDER THE QUALIFIED PLAN IN THE
YEAR PAYABLE; PROVIDED, HOWEVER, THAT NO MATCHING CONTRIBUTION SHALL BE MADE
HEREUNDER WITH RESPECT TO ELECTIVE DEFERRALS UNDER SECTION 3.1.2 EXCEEDING 3% OF
INCENTIVE COMPENSATION.


 


4.1.4.       NO MATCHING CONTRIBUTION SHALL BE MADE WITH RESPECT TO A
PARTICIPATING DIRECTOR.


 


4.2                                VESTING OF MATCHING DEFERRALS.  A PARTICIPANT
SHALL BE 100% VESTED IN THE BALANCE OF HIS OR HER DEFERRED COMPENSATION ACCOUNT
ATTRIBUTABLE TO MATCHING DEFERRALS AT ALL TIMES.

 

8

--------------------------------------------------------------------------------


 

ARTICLE V
INVESTMENT OF DEFERRED COMPENSATION

 


5.1                                DEFERRED COMPENSATION ACCOUNT.  THE
ADMINISTRATOR SHALL ESTABLISH A DEFERRED COMPENSATION ACCOUNT ON THE BOOKS OF
THE PLAN FOR EACH PARTICIPANT, REFLECTING ELECTIVE DEFERRALS AND MATCHING
CONTRIBUTIONS MADE FOR THE PARTICIPANT’S BENEFIT, TOGETHER WITH ANY ADJUSTMENTS
FOR INCOME, GAIN OR LOSS ATTRIBUTABLE THERETO UNDER SECTION 5.2, AND ANY
PAYMENTS, DISTRIBUTIONS, TRANSFERS OR FORFEITURES THEREFROM.  THE OPENING
BALANCE OF THE PARTICIPANT’S DEFERRED COMPENSATION ACCOUNT AS OF JANUARY 1, 2007
SHALL EQUAL THE BALANCE OF SUCH ACCOUNT AS OF THE CLOSE OF THE PRECEDING
BUSINESS DAY.


 


5.2                                TIME FOR CREDITING CONTRIBUTIONS.  ELECTIVE
DEFERRALS TO THE PLAN WITH RESPECT TO ANY PAY PERIOD, AND MATCHING CONTRIBUTIONS
ATTRIBUTABLE TO SUCH ELECTIVE DEFERRALS, SHALL NORMALLY BE CREDITED TO THE
PARTICIPANT’S ACCOUNT WITHIN FIVE (5) BUSINESS DAYS OF THE DATE THAT
CORRESPONDING CONTRIBUTIONS ATTRIBUTABLE TO COMPENSATION EARNED IN SUCH PAY
PERIOD ARE CREDITED UNDER THE QUALIFIED PLAN OR WOULD OTHERWISE BE PAID TO THE
PARTICIPANT; PROVIDED, HOWEVER, THAT NO ADJUSTMENT OF EARNINGS OR LOSSES SHALL
BE MADE WITH RESPECT TO ELECTIVE DEFERRALS OR MATCHING CONTRIBUTIONS UNDER
SECTION 5.3 PRIOR TO THE EARLIER OF (A) THE 15TH BUSINESS DAY OF THE CALENDAR
MONTH FOLLOWING THE CALENDAR MONTH IN WHICH THE ELECTIVE DEFERRAL WOULD
OTHERWISE HAVE BEEN PAID TO THE PARTICIPANT BUT FOR THE PARTICIPANT’S DEFERRAL
ELECTION, OR (B) THE DATE SUCH AMOUNTS ARE ACTUALLY CREDITED TO THE
PARTICIPANT’S ACCOUNT ON THE BOOKS OF THE PLAN; PROVIDED, HOWEVER, THAT CLAUSE
(A) SHALL NOT APPLY TO ANY MATCHING CONTRIBUTION MADE UNDER SECTION 4.1.2 OR AS
A RESULT OF CODE LIMITATION TESTING (SUCH AS ADP TESTING) NORMALLY CONDUCTED ON
AN ANNUAL BASIS.  THE ADMINISTRATOR SHALL ESTABLISH ON THE BOOKS OF THE PLAN ONE
OR MORE SUB-ACCOUNTS IN EACH PARTICIPANT’S DEFERRED COMPENSATION ACCOUNT TO
REFLECT SUCH PARTICIPANT’S SCHEDULED DISTRIBUTION ELECTIONS AND SUCH ADDITIONAL
ACCOUNTS OR SUB-ACCOUNTS AS HE DEEMS NECESSARY OR ADVISABLE.


 


5.3                                HYPOTHETICAL INVESTMENT OF ACCOUNTS.  THE
DEFERRED COMPENSATION ACCOUNT OF A PARTICIPANT, INCLUDING EACH SUB-ACCOUNT
THEREOF, SHALL BE ADJUSTED AS OF EACH VALUATION DATE TO REFLECT THE INCOME, GAIN
OR LOSS THAT WOULD ACCRUE TO SUCH ACCOUNT, IF ASSETS IN THE ACCOUNT WERE
INVESTED AS DESCRIBED IN THIS SECTION 5.3.  EACH PARTICIPANT SHALL DIRECT THE
HYPOTHETICAL INVESTMENT OF THE ELECTIVE DEFERRALS AND MATCHING CONTRIBUTIONS
CREDITED TO THE PLAN ON HIS OR HER BEHALF AMONG SUCH INVESTMENT FUNDS AS ARE
FROM TIME TO TIME MADE AVAILABLE BY THE COMMITTEE.  A PARTICIPANT MAY, AS OF ANY
VALUATION DATE, CHANGE THE INVESTMENT ALLOCATION OF FUTURE ELECTIVE DEFERRALS OR
MATCHING CONTRIBUTIONS, AND MAY ELECT TO TRANSFER ALL OR A PORTION OF THE
BALANCE OF HIS OR HER ACCOUNT HYPOTHETICALLY INVESTED IN ONE INVESTMENT FUND TO
ANY OTHER INVESTMENT FUND OR FUNDS THEN AVAILABLE UNDER THE PLAN, BY DIRECTING
THE ADMINISTRATOR IN SUCH FORM AND AT SUCH TIME AS THE ADMINISTRATOR SHALL
REQUIRE.


 

The hypothetical investment fund options available under the Plan shall be those
designated by the Committee from time to time in its discretion.  The
Administrator may promulgate uniform and nondiscriminatory rules and procedures
governing investment elections under the Plan, including rules governing how
credits or debits to an Account or Sub-Account shall be allocated among
investment funds in the absence of a valid election.

 


5.4                                STATEMENT OF ACCOUNT.  A STATEMENT SHALL BE
SENT TO EACH PARTICIPANT AS TO THE BALANCE OF HIS OR HER DEFERRED COMPENSATION
ACCOUNT AT LEAST ONCE EACH PLAN YEAR.  ELECTRONIC

 

9

--------------------------------------------------------------------------------


 


DISTRIBUTION (INCLUDING A REMINDER THAT SUCH STATEMENT IS AVAILABLE
ELECTRONICALLY) WILL SATISFY THIS REQUIREMENT.


 

ARTICLE VI
PAYMENT OF DEFERRED COMPENSATION

 


6.1                                HARDSHIP DISTRIBUTIONS.  A PARTICIPANT MAY
REQUEST THAT ALL OR A PORTION OF HIS OR HER VESTED ACCOUNT BALANCE BE
DISTRIBUTED AT ANY TIME BY SUBMITTING A WRITTEN REQUEST TO THE ADMINISTRATOR,
PROVIDED THAT THE PARTICIPANT HAS INCURRED A HARDSHIP, AND THE DISTRIBUTION IS
NECESSARY TO ALLEVIATE SUCH HARDSHIP.  IN DETERMINING WHETHER THE HARDSHIP
DISTRIBUTION REQUEST SHOULD BE APPROVED, THE ADMINISTRATOR MAY RELY ON THE
PARTICIPANT’S REPRESENTATION THAT THE HARDSHIP CANNOT BE ALLEVIATED:


 


6.1.1.       THROUGH REIMBURSEMENT OR COMPENSATION BY INSURANCE OR OTHERWISE;


 


6.1.2.       BY THE PARTICIPANT TAKING ANY WITHDRAWALS THEN AVAILABLE TO HIM OR
HER UNDER THE TERMS OF THE QUALIFIED PLAN;


 


6.1.3.       BY REASONABLE LIQUIDATION OF THE PARTICIPANT’S ASSETS, INCLUDING
AMOUNTS AVAILABLE FOR WITHDRAWAL FROM THE QUALIFIED PLAN, TO THE EXTENT SUCH
LIQUIDATION WOULD NOT ITSELF CAUSE A SEVERE FINANCIAL HARDSHIP; OR


 


6.1.4.       BY CESSATION OF HIS OR HER ELECTIVE DEFERRALS UNDER SECTION 3.4.3
OF THIS PLAN OR A SIMILAR DEFERRED COMPENSATION PLAN TO THE EXTENT AVAILABLE.


 


6.2                                ADMINISTRATION OF HARDSHIP DISTRIBUTIONS. 
THE ADMINISTRATOR SHALL DEEM A DISTRIBUTION TO BE NECESSARY TO ALLEVIATE A
HARDSHIP IF THE DISTRIBUTION DOES NOT EXCEED THE AMOUNTS NECESSARY TO SATISFY
THE PARTICIPANT’S HARDSHIP, PLUS AMOUNTS NECESSARY TO PAY TAXES REASONABLY
ANTICIPATED AS A RESULT OF THE DISTRIBUTION.  THE ACCOUNT BALANCE THAT IS NOT
DISTRIBUTED PURSUANT TO THE HARDSHIP REQUEST SHALL REMAIN IN THE PLAN. 
DISTRIBUTIONS TO ALLEVIATE A HARDSHIP WILL BE MADE AS SOON AS ADMINISTRATIVELY
FEASIBLE AFTER THE ADMINISTRATOR HAS REVIEWED AND APPROVED THE REQUEST.  AN
AMOUNT TO BE DISTRIBUTED FOR HARDSHIP SHALL BE DEBITED FROM THE PARTICIPANT’S
DEFERRED COMPENSATION ACCOUNT NOT HELD IN A SCHEDULED DISTRIBUTION SUB-ACCOUNT,
OR (IF SUCH AMOUNT IS NOT SUFFICIENT) FROM THE SUB-ACCOUNT(S) HAVING THE LATEST
SCHEDULED DISTRIBUTION DATE.


 


6.3                                SCHEDULED DISTRIBUTION.  A PARTICIPANT MAY
ELECT TO RECEIVE A SCHEDULED DISTRIBUTION WITH RESPECT TO AN ELECTIVE DEFERRAL
AND MATCHING CONTRIBUTIONS, IF APPLICABLE, AT THE TIME HE OR SHE FILES THE
APPLICABLE DEFERRAL ELECTION UNDER SECTION 3.1.  A PARTICIPANT MAY ELECT IN
ACCORDANCE WITH SECTION 3.1.4 TO DIRECT ALL OR A PORTION OF HIS OR HER ELECTIVE
DEFERRALS AND/OR MATCHING CONTRIBUTIONS FOR THE PLAN YEAR INTO ONE OR MORE
SUB-ACCOUNT(S), PROVIDED THAT ANY SUCH SUB-ACCOUNT HAS A SCHEDULED DISTRIBUTION
DATE WHICH IS NOT EARLIER THAN TWELVE (12) MONTHS AFTER THE END OF THE DEFERRAL
PERIOD TO WHICH THE ELECTIVE DEFERRAL AND/OR MATCHING CONTRIBUTION RELATES.  THE
ADMINISTRATOR MAY ESTABLISH UNIFORM AND NONDISCRIMINATORY RULES AND PROCEDURES
GOVERNING SCHEDULED DISTRIBUTION SUB-ACCOUNTS, INCLUDING ESTABLISHING
LIMITATIONS ON THE NUMBER OF SUB-ACCOUNTS AVAILABLE TO PARTICIPANTS FOR ANY
DEFERRAL PERIOD OR IN THE AGGREGATE, AND THE MINIMUM LENGTH OF DEFERRAL TO BE
PROVIDED UNDER ANY NEWLY-ESTABLISHED SUB-ACCOUNT, AS THE ADMINISTRATOR DEEMS
APPROPRIATE.

 

10

--------------------------------------------------------------------------------

 

Except to the extent the Participant elects otherwise in accordance with
Section 6.7, any “Post-Secondary Education Subaccounts” of the Participant as in
effect under the terms of the Plan immediately prior to January 1, 2007 shall be
redesignated as Scheduled Distribution Sub-Accounts hereunder, having the same
scheduled distribution date(s) and method of distribution.

 

To the extent permitted by the Administrator at the time of election, such
election may designate whether the elected Scheduled Distribution date shall
continue to apply notwithstanding the Participant’s intervening retirement,
death, Disability or Termination of Service.  Except as otherwise elected by a
Participant under the preceding sentence, an election of a Scheduled
Distribution shall automatically terminate upon the Participant’s retirement,
death, Disability or Termination of Service, at which time the provisions of
Sections 6.4, 6.5 and 6.6 shall govern distribution of the Participant’s
Account.

 

A Participant may, with the consent of the Administrator and to the extent
permitted under Code Section 409A and regulations thereunder, elect to
(a) revoke a Scheduled Distribution (provided that the Participant’s Scheduled
Distribution election would otherwise automatically terminate upon the
Participant’s Termination of Service for any reason), in which case the balance
of the applicable Sub-Account will be restored to the Participant’s Deferred
Compensation Account, or (b) extend to a later date the date on which a
Scheduled Distribution will occur, in which case the applicable Sub-Account will
be redesignated or merged with another existing Sub-Account having the same
designated distribution date.  A Participant may make an election under the
preceding sentence by filing a new election prior to his or her Termination of
Service at such time and in such form as the Administrator shall designate.  Any
election to revoke or extend the date of a Scheduled Distribution shall not take
effect until at least twelve months after the date on which it is made and must
provide for a deferred distribution date not earlier than five years after the
date such Scheduled Distribution was otherwise scheduled to be made and not
later than the date set forth in Section 6.6.

 

A Scheduled Distribution may be made in a single lump sum payment or in
installments over two to eleven years (as described in Section 6.5.1 or 6.5.2,
respectively).  If a Participant who has elected to receive a Scheduled
Distribution in installment payments incurs a Termination of Service after
payments have commenced but before all amounts held in the Scheduled
Distribution Sub-Account have been distributed, the remaining Scheduled
Distribution Account balance shall continue be paid to the Participant over the
then remaining installment period, or if the Participant has so elected, in a
single lump sum payment as soon as practicable following the Participant’s
Termination of Service.

 


6.4                                RETIREMENT, DEATH OR OTHER SEPARATION FROM
SERVICE.


 


6.4.1.       INITIAL DISTRIBUTION ELECTION.  A PARTICIPANT WHO HAS INCURRED A
TERMINATION OF SERVICE, WHETHER BY REASON OF RETIREMENT, VOLUNTARY OR
INVOLUNTARY TERMINATION, DEATH OR DISABILITY (EACH A “DISTRIBUTION EVENT”),
SHALL RECEIVE DISTRIBUTION OF HIS OR HER ACCOUNT (OTHER THAN A SCHEDULED
DISTRIBUTION SUB-ACCOUNT HAVING A SCHEDULED DISTRIBUTION DATE PRIOR TO THE DATE
OF TERMINATION OF SERVICE OR A SCHEDULED DISTRIBUTION SUB-ACCOUNT SUBJECT TO A
LATER SCHEDULED DISTRIBUTION DATE WITH RESPECT TO WHICH THE PARTICIPANT HAS
ELECTED UNDER SECTION 6.3 THAT NO INTERVENING DISTRIBUTION DATE SHALL APPLY) IN
A SINGLE LUMP SUM PAYMENT AS SOON AS PRACTICABLE FOLLOWING THE TERMINATION OF
SERVICE.  NOTWITHSTANDING THE FOREGOING, THE ADMINISTRATOR MAY PERMIT A

 

11

--------------------------------------------------------------------------------


 


PARTICIPANT TO ELECT A LATER PAYMENT COMMENCEMENT DATE PERMITTED UNDER
SECTION 6.6, OR AN ALTERNATE METHOD OF DISTRIBUTION PERMITTED UNDER SECTION 6.5,
BY FILING A WRITTEN REQUEST WITH THE ADMINISTRATOR AT THE TIME THE PARTICIPANT
FILES AN INITIAL DEFERRAL ELECTION UNDER SECTION 3.2.  TO THE EXTENT PERMITTED
UNDER RULES ESTABLISHED BY THE ADMINISTRATOR AT THE TIME OF ELECTION, SUCH AN
ELECTION MAY SEPARATELY SPECIFY DIFFERENT TIMES OR AVAILABLE METHODS OF PAYMENT
FOR DIFFERENT DISTRIBUTION EVENTS.


 


6.4.2.       CHANGES IN DISTRIBUTION ELECTION.  THE ADMINISTRATOR MAY PERMIT A
PARTICIPANT TO DEFER THE COMMENCEMENT OF HIS OR HER DISTRIBUTION TO A DATE
PERMITTED UNDER SECTION 6.6, OR SELECT AN ALTERNATIVE METHOD OF DISTRIBUTION
PERMITTED UNDER SECTION 6.5, AFTER THE INITIAL DEFERRAL ELECTION BY FILING A
WRITTEN REQUEST WITH THE ADMINISTRATOR.  SUCH A CHANGE ELECTION SHALL NOT TAKE
EFFECT UNTIL AT LEAST TWELVE MONTHS AFTER THE DATE ON WHICH IT IS MADE AND SHALL
BE EFFECTIVE ONLY IF (A) THE ELECTION IS FILED WITH THE ADMINISTRATOR BEFORE THE
PARTICIPANT’S TERMINATION OF SERVICE; (B) THE ELECTION DOES NOT ACCELERATE THE
TIMING OR PAYMENT SCHEDULE OF ANY DISTRIBUTION; (C) THE PAYMENT COMMENCEMENT
DATE IN THE CHANGE ELECTION IS NOT LESS THAN FIVE YEARS AFTER THE DATE THE
DISTRIBUTION WOULD OTHERWISE HAVE COMMENCED FOR THE DISTRIBUTION EVENT WITHOUT
REGARD TO SUCH ELECTION; AND (D) THE ADMINISTRATOR APPROVES SUCH ELECTION. 
EXCEPT AS OTHERWISE PROVIDED IN SECTION 6.7, A PARTICIPANT’S DISTRIBUTION
ELECTION SHALL BECOME IRREVOCABLE UPON THE PARTICIPANT’S TERMINATION OF SERVICE.


 


6.4.3.       DEATH.  IF A PARTICIPANT DIES BEFORE DISTRIBUTION OF HIS OR HER
ACCOUNT HAS COMMENCED, THE PARTICIPANT’S BENEFIT UNDER THE PLAN SHALL BE PAID TO
HIS OR HER BENEFICIARY IN A SINGLE LUMP SUM PAYMENT AS SOON AS PRACTICABLE
FOLLOWING THE PARTICIPANT’S DEATH.


 


6.4.4.       DISTRIBUTION EVENT.  WHETHER A PARTICIPANT HAS INCURRED A
DISTRIBUTION EVENT SHALL BE DETERMINED BY THE ADMINISTRATOR IN A MANNER
CONSISTENT WITH THE REQUIREMENTS OF SECTION 409A AND REGULATIONS THEREUNDER.


 


6.5                                METHOD OF PAYMENT.


 


6.5.1.       LUMP SUM PAYMENT.  DISTRIBUTION OF A PARTICIPANT’S ACCOUNT PURSUANT
TO SECTION 6.1, 6.3 OR 6.4, MAY BE MADE IN A CASH LUMP SUM.


 


6.5.2.       INSTALLMENT DISTRIBUTION.  A PARTICIPANT REQUESTING DISTRIBUTION OF
AN ACCOUNT PURSUANT TO SECTIONS 6.3 OR 6.4 MAY, WITH THE APPROVAL OF THE
ADMINISTRATOR, RECEIVE DISTRIBUTION IN PERIODIC PAYMENTS IN LIEU OF A LUMP SUM. 
PERIODIC PAYMENTS SHALL BE PAID ON A SEMI-ANNUAL BASIS, IN JANUARY AND JULY OF
EACH YEAR, OVER A PERIOD THAT DOES NOT EXCEED TWENTY-TWO (22) INSTALLMENTS
(ELEVEN (11) YEARS).  EACH INSTALLMENT PAYMENT SHALL BE DETERMINED BY DIVIDING
THE PARTICIPANT’S THEN-CURRENT ACCOUNT BALANCE BY THE NUMBER OF SEMI-ANNUAL
PAYMENTS REMAINING TO BE PAID. THE ADMINISTRATOR MAY ESTABLISH UNIFORM AND
NONDISCRIMINATORY RULES AND PROCEDURES GOVERNING THE PAYMENT OF INSTALLMENT
DISTRIBUTIONS, INCLUDING THE MAXIMUM PERIOD OVER WHICH INSTALLMENT DISTRIBUTIONS
SHALL BE MADE AND THE MINIMUM AMOUNT WHICH MUST BE DISTRIBUTED EACH PLAN YEAR,
AS THE ADMINISTRATOR DEEMS APPROPRIATE CONSISTENT WITH SECTION 409A.  THE
ENTITLEMENT TO INSTALLMENT DISTRIBUTIONS IS TREATED AS THE ENTITLEMENT TO A
SINGLE PAYMENT FOR PURPOSES OF TREASURY REGULATION SECTION 1.409A-2(B)(2)(III).

 

12

--------------------------------------------------------------------------------


 


6.5.3.       DEATH OF PARTICIPANT OR BENEFICIARY DURING INSTALLMENT DISTRIBUTION
PERIOD.  IF A PARTICIPANT WHO HAS ELECTED INSTALLMENT PAYMENTS UNDER
SECTION 6.5.2 DIES AFTER PAYMENTS HAVE COMMENCED BUT BEFORE ALL AMOUNTS HELD IN
THE ACCOUNT HAVE BEEN DISTRIBUTED, THE REMAINING ACCOUNT BALANCE SHALL BE PAID
TO THE BENEFICIARY OR BENEFICIARIES DESIGNATED BY THE PARTICIPANT OVER THE THEN
REMAINING INSTALLMENT PERIOD, OR IF THE PARTICIPANT HAS SO ELECTED, IN A SINGLE
LUMP SUM PAYMENT AS SOON AS PRACTICABLE FOLLOWING THE PARTICIPANT’S DEATH.  IF
THE DESIGNATED BENEFICIARY DIES AFTER THE PARTICIPANT BUT BEFORE ALL AMOUNTS
HELD IN THE ACCOUNT HAVE BEEN DISTRIBUTED, THE THEN REMAINING INSTALLMENTS SHALL
BE DISTRIBUTED TO THE BENEFICIARY’S ESTATE AS PROVIDED IN SECTION 6.5.2 (EXCEPT
TO THE EXTENT THAT THE PARTICIPANT HAS DESIGNATED ONE OR MORE CONTINGENT
BENEFICIARIES).


 


6.5.4.       LIMIT ON DISTRIBUTION METHOD.  NOTWITHSTANDING THE FOREGOING, TO
THE EXTENT PERMITTED UNDER SECTION 409A, IF THE PARTICIPANT’S AGGREGATE DEFERRED
COMPENSATION ACCOUNT DOES NOT EXCEED THE DOLLAR LIMITATION ON ELECTIVE DEFERRALS
AS THEN IN EFFECT UNDER CODE SECTION 402(G) AT THE TIME OF HIS OR HER
TERMINATION OF SERVICE OR EARLIER DISTRIBUTION EVENT, DISTRIBUTION SHALL BE MADE
TO THE PARTICIPANT (OR HIS OR HER BENEFICIARY IN THE CASE OF THE PARTICIPANT’S
DEATH) IN A SINGLE LUMP-SUM PAYMENT WITHIN NINETY (90) DAYS AFTER SUCH
TERMINATION OF SERVICE OR EARLIER DISTRIBUTION EVENT.


 


6.5.5.       GENERAL PAYMENT RULES.  A PAYMENT REQUIRED TO BE MADE UNDER ANY
PROVISION OF THIS PLAN UPON OR AS SOON AS PRACTICABLE AFTER A DESIGNATED PAYMENT
DATE (E.G., DATE OF DEATH OR TERMINATION OF SERVICE) SHALL BE DEEMED TO BE MADE
UPON THE DATE SPECIFIED IF IT IS MADE WITHIN THE SAME TAXABLE YEAR OF THE
PARTICIPANT (I.E., THE CALENDAR YEAR) OR, IF LATER, BY THE 15TH DAY OF THE THIRD
MONTH AFTER SUCH DESIGNATED PAYMENT DATE, PROVIDED THAT THE PARTICIPANT IS NOT
PERMITTED, DIRECTLY OR INDIRECTLY, TO DESIGNATE THE TAXABLE YEAR OF PAYMENT.


 


6.6                                PAYMENT COMMENCEMENT DATE.   A PARTICIPANT
MAY NOT ELECT A DISTRIBUTION DATE LATER THAN (A) APRIL 1 OF THE CALENDAR YEAR
AFTER THE YEAR IN WHICH THE PARTICIPANT ATTAINS AGE 70½, OR (B) FIVE YEARS AFTER
THE PARTICIPANT’S TERMINATION OF SERVICE, IF LATER.


 


6.7                                TRANSITION RULE ELECTION.  PURSUANT TO
INTERNAL REVENUE SERVICE NOTICE 2005-1, Q&A-19(C), AS EXTENDED BY NOTICE OF
PROPOSED RULEMAKING REG-158080-04, A PARTICIPANT MAY, PRIOR TO DECEMBER 31, 2008
OR SUCH LATER DATE AS SHALL BE PERMITTED BY THE ADMINISTRATOR IN ACCORDANCE WITH
CODE SECTION 409A, MODIFY OR MAKE NEW ELECTIONS REGARDING DISTRIBUTION OF HIS OR
HER ACCOUNT(S) UNDER SECTIONS 6.3, 6.4 AND 6.5, AT SUCH TIME AND IN SUCH FORM AS
THE ADMINISTRATOR SHALL DESIGNATE; PROVIDED, HOWEVER, THAT NO SUCH DISTRIBUTION
ELECTION MADE IN 2007 MAY AFFECT PAYMENTS THAT THE PARTICIPANT WOULD OTHERWISE
RECEIVE IN 2007 OR CAUSE PAYMENTS TO BE MADE IN 2007, AND THAT NO SUCH
DISTRIBUTION ELECTION MADE IN 2008 MAY AFFECT PAYMENTS THAT THE PARTICIPANT
WOULD OTHERWISE RECEIVE IN 2008 OR CAUSE PAYMENTS TO BE MADE IN 2008.


 


6.8                                ACCELERATION OF PAYMENT DATE. 
NOTWITHSTANDING THE FOREGOING,  THE DISTRIBUTION OF BENEFITS HEREUNDER MAY BE
ACCELERATED, WITH THE CONSENT OF THE ADMINISTRATOR, UNDER THE FOLLOWING
CIRCUMSTANCES:

 

13

--------------------------------------------------------------------------------


 


6.8.1.       COMPLIANCE WITH DOMESTIC RELATIONS ORDER.  TO PERMIT PAYMENT TO AN
INDIVIDUAL OTHER THAN THE PARTICIPANT AS NECESSARY TO COMPLY WITH THE PROVISIONS
OF A DOMESTIC RELATIONS ORDER (AS DEFINED IN CODE SECTION 414(P)(1)(B));


 


6.8.2.       CONFLICTS OF INTEREST.  TO PERMIT PAYMENT AS NECESSARY TO COMPLY
WITH THE PROVISIONS OF A FEDERAL GOVERNMENT ETHICS AGREEMENT OR TO AVOID
VIOLATION OF AN APPLICABLE FEDERAL, STATE, LOCAL OR FOREIGN ETHICS LAW OR
CONFLICTS OF INTEREST LAW;


 


6.8.3.       PAYMENT OF EMPLOYMENT TAXES.  TO PERMIT PAYMENT OF FEDERAL
EMPLOYMENT TAXES UNDER CODE SECTIONS 3101, 3121(A) OR 3121(V)(2), OR TO COMPLY
WITH ANY FEDERAL TAX WITHHOLDING PROVISIONS OR CORRESPONDING WITHHOLDING
PROVISIONS OF APPLICABLE STATE, LOCAL, OR FOREIGN TAX LAWS AS A RESULT OF THE
PAYMENT OF FEDERAL EMPLOYMENT TAXES, AND TO PAY THE ADDITIONAL INCOME TAX AT
SOURCE ON WAGES ATTRIBUTABLE TO THE PYRAMIDING CODE SECTION 3401 WAGES AND
TAXES; OR

 

6.8.4.       Tax Event.  Upon a good faith, reasonable determination by the
Administrator, and upon advice of counsel, that the Plan fails to meet the
requirements of Code Section 409A and regulations thereunder.  Such payment may
not exceed the amount required to be included in income as a result of the
failure to comply with the requirements of Code Section 409A.

 


6.9                                DELAY OF PAYMENTS.  A PAYMENT OTHERWISE
REQUIRED TO BE MADE UNDER THE TERMS OF THE PLAN MAY BE DELAYED SOLELY TO THE
EXTENT NECESSARY UNDER THE FOLLOWING CIRCUMSTANCES, PROVIDED THAT PAYMENT IS
MADE AS SOON AS POSSIBLE WITHIN THE FIRST CALENDAR YEAR AFTER THE REASON FOR
DELAY NO LONGER APPLIES:


 


6.9.1.       PAYMENTS SUBJECT TO THE DEDUCTION LIMITATION.  THE BANK REASONABLY
ANTICIPATES THAT SUCH PAYMENT WOULD OTHERWISE VIOLATE CODE SECTION 162(M);


 


6.9.2.       VIOLATION OF LAW.  THE ADMINISTRATOR REASONABLY DETERMINES THAT
MAKING THE PAYMENT WILL VIOLATE FEDERAL SECURITIES OR OTHER APPLICABLE LAWS; OR


 


6.9.3.       OTHER PERMITTED EVENT. UPON SUCH OTHER EVENTS AND CONDITIONS AS THE
COMMISSIONER OF INTERNAL REVENUE SHALL PRESCRIBE IN GENERALLY APPLICABLE
GUIDANCE.


 

ARTICLE VII
ADMINISTRATION OF THE PLAN

 


7.1                                ADMINISTRATION BY THE BANK.  THE COMMITTEE
SHALL BE RESPONSIBLE FOR THE GENERAL OPERATION AND ADMINISTRATION OF THE PLAN
AND FOR CARRYING OUT THE PROVISIONS THEREOF.  THE COMMITTEE MAY APPOINT SUCH
PERSON OR PERSONS AS IT DEEMS APPROPRIATE TO PERFORM ALL OR ANY OF THE FUNCTIONS
OF THE ADMINISTRATOR UNDER THE TERMS OF THE PLAN.  TO THE EXTENT THAT NO SUCH
PERSON OR PERSONS ARE APPOINTED, THE COMMITTEE SHALL SERVE AS ADMINISTRATOR.


 


7.2                                GENERAL POWERS OF ADMINISTRATION.  THE
COMMITTEE SHALL HAVE AUTHORITY AND DISCRETION TO CONTROL AND MANAGE THE
OPERATION AND ADMINISTRATION OF THE PLAN, INCLUDING ALL RIGHTS AND POWERS
NECESSARY OR CONVENIENT TO THE CARRYING OUT OF ITS FUNCTIONS HEREUNDER, WHETHER
OR NOT SUCH RIGHTS AND POWERS ARE SPECIFICALLY ENUMERATED HEREIN.  THE COMMITTEE
MAY, IN ITS DISCRETION, DELEGATE AUTHORITY WITH REGARD TO THE ADMINISTRATION OF
THE PLAN TO ANY INDIVIDUAL,

 

14

--------------------------------------------------------------------------------


 


OFFICER OR COMMITTEE IN ACCORDANCE WITH SECTION 7.2.7 BELOW.  NOTWITHSTANDING
ANY OTHER PROVISION OF THE PLAN, IF AN ACTION OR DIRECTION OF ANY PERSON TO WHOM
AUTHORITY HEREUNDER HAS BEEN DELEGATED CONFLICTS WITH AN ACTION OR DIRECTION OF
THE COMMITTEE, THEN THE AUTHORITY OF THE COMMITTEE SHALL SUPERSEDE THAT OF THE
DELEGATE WITH RESPECT TO SUCH ACTION OR DIRECTION.


 

Without limiting the generality of the foregoing, and in addition to the other
powers set forth in this Section 7.2, the Committee or its delegate shall have
the following express authorities:

 


7.2.1.       TO CONSTRUE AND INTERPRET THE PROVISIONS OF THE PLAN; TO DECIDE ALL
QUESTIONS ARISING THEREUNDER, INCLUDING, WITHOUT LIMITATION, QUESTIONS OF
ELIGIBILITY FOR PARTICIPATION, ELIGIBILITY FOR BENEFITS, THE VALIDITY OF ANY
ELECTION OR DESIGNATION MADE UNDER THE PLAN, AND THE AMOUNT, MANNER AND TIME OF
PAYMENT OF ANY BENEFITS HEREUNDER; AND TO MAKE FACTUAL DETERMINATIONS NECESSARY
OR APPROPRIATE FOR SUCH DECISIONS OR DETERMINATION;


 


7.2.2.       TO PRESCRIBE PROCEDURES TO BE FOLLOWED BY PARTICIPANTS,
BENEFICIARIES OR ALTERNATE PAYEES IN FILING APPLICATIONS FOR BENEFITS AND ANY
OTHER ELECTIONS, DESIGNATIONS AND FORMS REQUIRED OR PERMITTED UNDER THE PLAN;


 


7.2.3.       TO PREPARE AND DISTRIBUTE INFORMATION EXPLAINING THE PLAN;


 


7.2.4.       TO RECEIVE FROM THE BANK AND FROM PARTICIPANTS, BENEFICIARIES AND
ALTERNATE PAYEES SUCH INFORMATION AS SHALL BE NECESSARY FOR THE PROPER
ADMINISTRATION OF THE PLAN;


 


7.2.5.       TO FURNISH THE BANK OR THE BOARD OF DIRECTORS, UPON REQUEST, SUCH
REPORTS WITH RESPECT TO THE ADMINISTRATION OF THE PLAN AS ARE REASONABLE AND
APPROPRIATE;


 


7.2.6.       TO APPOINT OR EMPLOY ADVISORS, INCLUDING LEGAL AND ACTUARIAL
COUNSEL (WHO MAY ALSO BE COUNSEL TO THE BANK) TO RENDER ADVICE WITH REGARD TO
ANY RESPONSIBILITY OF THE COMMITTEE UNDER THE PLAN OR TO ASSIST IN THE
ADMINISTRATION OF THE PLAN;


 


7.2.7.       TO DESIGNATE IN WRITING OTHER PERSONS TO CARRY OUT A SPECIFIED PART
OR PARTS OF ITS RESPONSIBILITIES HEREUNDER (INCLUDING THIS POWER TO DESIGNATE
OTHER PERSONS TO CARRY OUT A PART OF SUCH DESIGNATED RESPONSIBILITY). ANY SUCH
PERSON MAY BE REMOVED BY THE COMMITTEE AT ANY TIME WITH OR WITHOUT CAUSE;


 


7.2.8.       TO RULE ON CLAIMS, AND TO DETERMINE THE VALIDITY OF DOMESTIC
RELATIONS ORDERS AND COMPLY WITH SUCH ORDERS; AND


 


7.2.9.       ALL RULES, ACTIONS, INTERPRETATIONS AND DECISIONS OF THE COMMITTEE
ARE CONCLUSIVE AND BINDING ON ALL PERSONS, AND SHALL BE GIVEN THE MAXIMUM
POSSIBLE DEFERENCE ALLOWED BY LAW.


 


7.3                                RULES OF THE ADMINISTRATOR.  THE
ADMINISTRATOR MAY ADOPT SUCH RULES AS IT DEEMS NECESSARY, DESIRABLE OR
APPROPRIATE. WHEN MAKING A DETERMINATION OR CALCULATION, THE ADMINISTRATOR SHALL
BE ENTITLED TO RELY UPON INFORMATION FURNISHED BY A PARTICIPANT OR BENEFICIARY,
THE BANK, THE LEGAL COUNSEL OF THE BANK, OR SUCH OTHER PERSON AS IT DEEMS
APPROPRIATE, AND SHALL FURTHER BE ENTITLED TO RELY CONCLUSIVELY UPON ALL TABLES,
VALUATIONS,

 

15

--------------------------------------------------------------------------------


 


CERTIFICATES, OPINIONS AND REPORTS FURNISHED BY ANY ACTUARY, ACCOUNTANT,
CONTROLLER, COUNSEL OR OTHER PERSON EMPLOYED OR ENGAGED BY THE BANK WITH RESPECT
TO THE PLAN.


 


7.4                                CLAIMS PROCEDURE.  ANY PERSON WHO BELIEVES
THAT HE OR SHE IS THEN ENTITLED TO RECEIVE A BENEFIT UNDER THE PLAN MAY FILE A
CLAIM IN WRITING WITH THE ADMINISTRATOR.  EXCEPT TO THE EXTENT THE COMMITTEE
ADOPTS AN ALTERNATE PROCEDURE FOR THE REVIEW OF CLAIMS, THE PROCEDURES IN THIS
SECTION 7.4 SHALL APPLY.  THE ADMINISTRATOR SHALL, WITHIN NINETY (90) DAYS OF
THE RECEIPT OF A CLAIM, EITHER ALLOW OR DENY THE CLAIM IN WRITING.  A DENIAL OF
A CLAIM SHALL BE WRITTEN IN A MANNER CALCULATED TO BE UNDERSTOOD BY THE CLAIMANT
AND SHALL INCLUDE: (A) THE SPECIFIC REASON OR REASONS FOR THE DENIAL;
(B) SPECIFIC REFERENCES TO PERTINENT PLAN PROVISIONS ON WHICH THE DENIAL IS
BASED; (C) A DESCRIPTION OF ANY ADDITIONAL MATERIAL OR INFORMATION NECESSARY FOR
THE CLAIMANT TO PERFECT THE CLAIM AND AN EXPLANATION OF WHY SUCH MATERIAL OR
INFORMATION IS NECESSARY; AND (D) AN EXPLANATION OF THE PLAN’S CLAIM REVIEW
PROCEDURE.  A CLAIMANT WHOSE CLAIM IS DENIED (OR HIS OR HER DULY AUTHORIZED
REPRESENTATIVE) MAY, WITHIN SIXTY (60) DAYS AFTER RECEIPT OF DENIAL OF THE
CLAIM: (1) SUBMIT A WRITTEN REQUEST FOR REVIEW TO THE COMMITTEE; (2) REVIEW
PERTINENT DOCUMENTS; AND (3) SUBMIT ISSUES AND COMMENTS IN WRITING.  THE
ADMINISTRATOR SHALL NOTIFY THE CLAIMANT OF THE DECISION OF THE COMMITTEE ON
REVIEW WITHIN SIXTY (60) DAYS OF RECEIPT OF A REQUEST.  NO LEGAL ACTION MAY BE
COMMENCED BY A PARTICIPANT OR BENEFICIARY WITH RESPECT TO A BENEFIT UNDER THIS
PLAN WITHOUT FIRST EXHAUSTING THE PLAN’S ADMINISTRATIVE CLAIMS PROCEDURES, AND
ANY LEGAL ACTION WITH RESPECT TO A CLAIM THAT HAS BEEN FINALLY DENIED MUST BE
COMMENCED NO LATER THAN ONE YEAR AFTER THE DATE OF THE PLAN’S FINAL DENIAL OF
SUCH CLAIM UPON APPEAL.


 

ARTICLE VIII
GENERAL PROVISIONS

 


8.1                                PARTICIPANT’S RIGHTS UNSECURED.  THE RIGHT OF
ANY PARTICIPANT TO RECEIVE FUTURE PAYMENTS UNDER THE PROVISIONS OF THE PLAN
SHALL BE AN UNSECURED CLAIM AGAINST THE GENERAL ASSETS OF THE BANK.  THE BANK
SHALL BE UNDER NO OBLIGATION TO ESTABLISH ANY SEPARATE FUND, PURCHASE ANY
ANNUITY CONTRACT, OR IN ANY OTHER WAY MAKE ANY SPECIAL PROVISION OR SPECIFICALLY
EARMARK ANY FUNDS FOR THE PAYMENT OF AMOUNTS CALLED FOR UNDER THE PLAN.  IF THE
BANK CHOOSES TO ESTABLISH SUCH A FUND, OR PURCHASE SUCH AN ANNUITY CONTRACT OR
MAKE ANY OTHER AGREEMENT TO PROVIDE FOR SUCH PAYMENTS, THAT FUND, CONTRACT OR
ARRANGEMENT SHALL REMAIN PART OF THE BANK’S GENERAL ASSETS AND NO PERSON
CLAIMING PAYMENTS UNDER THE PLAN SHALL HAVE ANY RIGHT, TITLE OR INTEREST IN OR
TO ANY SUCH FUND, CONTRACT OR ARRANGEMENT.


 


8.2                                NON-ASSIGNABILITY.  NONE OF THE BENEFITS,
PAYMENTS, PROCEEDS OR CLAIMS OF ANY PARTICIPANT OR BENEFICIARY SHALL BE SUBJECT
TO ANY CLAIM OF ANY CREDITOR OF ANY PARTICIPANT OR BENEFICIARY AND, IN
PARTICULAR, THE SAME SHALL NOT BE SUBJECT TO ATTACHMENT OR GARNISHMENT OR OTHER
LEGAL PROCESS BY ANY CREDITOR OF SUCH PARTICIPANT OR BENEFICIARY, NOR SHALL ANY
PARTICIPANT OR BENEFICIARY HAVE ANY RIGHT TO ALIENATE, ANTICIPATE, COMMUTE,
PLEDGE, ENCUMBER OR ASSIGN ANY OF THE BENEFITS OR PAYMENTS OR PROCEEDS WHICH HE
OR SHE MAY EXPECT TO RECEIVE, CONTINGENTLY OR OTHERWISE, UNDER THE PLAN.
NOTWITHSTANDING THE FOREGOING, THE BANK SHALL COMPLY WITH THE TERMS OF A
DOMESTIC RELATIONS ORDER APPLICABLE TO A PARTICIPANT’S INTEREST IN THE PLAN,
PROVIDED THAT SUCH ORDER DOES NOT REQUIRE THE PAYMENT OF BENEFITS IN A MANNER OR
AMOUNT, OR AT A TIME, INCONSISTENT WITH THE TERMS OF THE PLAN.  THE BANK SHALL
HAVE NO LIABILITY TO ANY PARTICIPANT OR BENEFICIARY TO THE EXTENT THAT HIS OR
HER BENEFIT IS REDUCED IN ACCORDANCE WITH THE TERMS OF A DOMESTIC RELATIONS
ORDER THAT THE BANK APPLIES IN GOOD FAITH.

 

16

--------------------------------------------------------------------------------


 


8.3                                TAXES.  THE ADMINISTRATOR SHALL WITHHOLD ALL
FEDERAL, STATE OR LOCAL TAXES THAT IT REASONABLY BELIEVES ARE REQUIRED TO BE
WITHHELD FROM ANY PAYMENTS UNDER THE PLAN.


 


8.4                                LIMITATION OF PARTICIPANT’S RIGHTS.  NOTHING
CONTAINED IN THE PLAN SHALL CONFER UPON ANY PERSON A RIGHT TO BE EMPLOYED OR TO
CONTINUE IN THE EMPLOY OF THE BANK, OR INTERFERE IN ANY WAY WITH THE RIGHT OF
THE BANK TO TERMINATE THE EMPLOYMENT OF A PARTICIPANT AT ANY TIME, WITH OR
WITHOUT CAUSE.


 


8.5                                RECEIPT AND RELEASE.  ANY PAYMENT TO ANY
PARTICIPANT OR BENEFICIARY IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN SHALL,
TO THE EXTENT THEREOF, BE IN FULL SATISFACTION OF ALL CLAIMS AGAINST THE BANK OR
THE PLAN, AND THE ADMINISTRATOR MAY REQUIRE SUCH PARTICIPANT OR BENEFICIARY, AS
A CONDITION PRECEDENT TO SUCH PAYMENT, TO EXECUTE A RECEIPT AND RELEASE TO SUCH
EFFECT.  IF REQUESTED, SUCH RECEIPT AND RELEASE SHALL BE EXECUTED BY THE
PARTICIPANT OR BENEFICIARY NO LATER THAN 90 DAYS AFTER THE PARTICIPANT’S
SCHEDULED PAYMENT COMMENCEMENT DATE.  IF ANY PARTICIPANT OR BENEFICIARY IS
DETERMINED BY THE ADMINISTRATOR TO BE INCOMPETENT BY REASON OF PHYSICAL OR
MENTAL DISABILITY (INCLUDING MINORITY) TO GIVE A VALID RECEIPT AND RELEASE, THE
ADMINISTRATOR MAY CAUSE THE PAYMENT OR PAYMENTS BECOMING DUE TO SUCH PERSON TO
BE MADE TO ANOTHER PERSON FOR HIS OR HER BENEFIT WITHOUT RESPONSIBILITY ON THE
PART OF THE ADMINISTRATOR OR THE BANK TO FOLLOW THE APPLICATION OF SUCH FUNDS.


 


8.6                                GOVERNING LAW.  THE PLAN SHALL BE CONSTRUED,
ADMINISTERED, AND GOVERNED IN ALL RESPECTS UNDER AND BY THE LAWS OF THE
COMMONWEALTH OF MASSACHUSETTS.  IF ANY PROVISION SHALL BE HELD BY A COURT OF
COMPETENT JURISDICTION TO BE INVALID OR UNENFORCEABLE, THE REMAINING PROVISIONS
HEREOF SHALL CONTINUE TO BE FULLY EFFECTIVE.


 


8.7                                DESIGNATION OF BENEFICIARY.  A PARTICIPANT
MAY DESIGNATE A BENEFICIARY BY SO NOTIFYING THE ADMINISTRATOR IN WRITING, IN A
FORM ACCEPTABLE TO THE ADMINISTRATOR, AT ANY TIME BEFORE THE PARTICIPANT’S
DEATH.  A PARTICIPANT MAY REVOKE ANY BENEFICIARY DESIGNATION OR DESIGNATE A NEW
BENEFICIARY AT ANY TIME WITHOUT THE CONSENT OF A BENEFICIARY OR ANY OTHER
PERSON.  IF NO BENEFICIARY IS DESIGNATED OR NO DESIGNATED BENEFICIARY SURVIVES
THE PARTICIPANT, PAYMENT SHALL BE MADE IN A SINGLE LUMP SUM TO THE PARTICIPANT’S
ESTATE.


 


8.8                                SUCCESSORSHIP.  THE PLAN SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE BANK AND ITS SUCCESSORS AND ASSIGNS, AND
THE PARTICIPANTS, AND THE SUCCESSORS, ASSIGNS, DESIGNEES AND ESTATES OF THE
PARTICIPANTS.  THE PLAN SHALL ALSO BE BINDING UPON AND INURE TO THE BENEFIT OF
ANY SUCCESSOR BANK OR ORGANIZATION SUCCEEDING TO SUBSTANTIALLY ALL OF THE ASSETS
AND BUSINESS OF THE BANK, BUT NOTHING IN THE PLAN SHALL PRECLUDE THE BANK FROM
MERGING OR CONSOLIDATING INTO OR WITH, OR TRANSFERRING ALL OR SUBSTANTIALLY ALL
OF ITS ASSETS TO, ANOTHER BANK WHICH ASSUMES THE PLAN AND ALL OBLIGATIONS OF THE
BANK HEREUNDER.  THE BANK AGREES THAT IT WILL MAKE APPROPRIATE PROVISION FOR THE
PRESERVATION OF PARTICIPANTS’ RIGHTS UNDER THE PLAN IN ANY AGREEMENT OR PLAN
WHICH IT MAY ENTER INTO TO EFFECT ANY SUCH MERGER, CONSOLIDATION, REORGANIZATION
OR TRANSFER OF ASSETS.  IN SUCH A MERGER, CONSOLIDATION, REORGANIZATION, OR
TRANSFER OF ASSETS AND ASSUMPTION OF PLAN OBLIGATIONS OF THE BANK, THE TERM BANK
SHALL REFER TO SUCH OTHER BANK AND THE PLAN SHALL CONTINUE IN FULL FORCE AND
EFFECT.


 


8.9                                INDEMNIFICATION.  NO COMMITTEE MEMBER SHALL
BE PERSONALLY LIABLE BY REASON OF ANY INSTRUMENT EXECUTED BY HIM OR ON HIS
BEHALF, OR ACTION TAKEN BY HIM, IN HIS CAPACITY AS A COMMITTEE MEMBER NOR FOR
ANY MISTAKE OF JUDGMENT MADE IN GOOD FAITH.  THE BANK SHALL

 

17

--------------------------------------------------------------------------------


 


INDEMNIFY AND HOLD HARMLESS THE PLAN AND EACH COMMITTEE MEMBER AND EACH
EMPLOYEE, OFFICER OR DIRECTOR OF THE BANK OR THE PLAN, TO WHOM ANY DUTY, POWER,
FUNCTION OR ACTION IN RESPECT OF THE PLAN MAY BE DELEGATED OR ASSIGNED, OR FROM
WHOM ANY INFORMATION IS REQUESTED FOR PLAN PURPOSES, AGAINST ANY COST OR EXPENSE
(INCLUDING FEES OF LEGAL COUNSEL) AND LIABILITY (INCLUDING ANY SUM PAID IN
SETTLEMENT OF A CLAIM OR LEGAL ACTION WITH THE APPROVAL OF THE BANK) ARISING OUT
OF ANYTHING DONE OR OMITTED TO BE DONE IN CONNECTION WITH THE PLAN, UNLESS
ARISING OUT OF SUCH PERSON’S FRAUD OR BAD FAITH.


 


8.10                          HEADINGS AND SUBHEADINGS.  HEADINGS AND SUBHEADING
IN THIS PLAN ARE INSERTED FOR CONVENIENCE ONLY AND ARE NOT TO BE CONSIDERED IN
THE CONSTRUCTION OF THE PROVISIONS HEREOF.


 


8.11                          AMENDMENT AND TERMINATION.  THE PLAN MAY AT ANY
TIME OR FROM TIME TO TIME BE AMENDED, MODIFIED, OR TERMINATED BY THE BOARD OF
DIRECTORS.  NO AMENDMENT, MODIFICATION, OR TERMINATION SHALL, WITHOUT THE
CONSENT OF A PARTICIPANT, ADVERSELY AFFECT THE PARTICIPANT’S DEFERRED
COMPENSATION ACCOUNT AT THAT TIME.  UPON TERMINATION OF THE PLAN, THE BOARD OF
DIRECTORS MAY ELECT TO (A) PAY BENEFITS HEREUNDER AS THEY BECOME DUE AS IF THE
PLAN HAD NOT TERMINATED OR (B) TO EXTENT PERMITTED BY CODE SECTION 409A AND
REGULATIONS THEREUNDER, DIRECT THAT ALL PAYMENTS REMAINING TO BE MADE UNDER THE
PLAN BE MADE IN A SINGLE LUMP SUM TO PARTICIPANTS (OR THEIR BENEFICIARIES).


 


8.12                          EFFECTIVE DATE.  EXCEPT AS OTHERWISE PROVIDED
HEREIN, THE EFFECTIVE DATE OF THIS PLAN SHALL BE JANUARY 1, 2009.


 

IN WITNESS WHEREOF, and pursuant to adoption of this Plan Document by the Board
of Directors of the Bank has caused this Plan Document to be executed this 30th
day of December, 2008 by:

 

 

/s/ Ellen McLaughlin

 

/s/ Janelle K. Authur

Ellen McLaughlin

 

Janelle K. Authur

Senior Vice President and General Counsel

 

Senior Vice President and Executive

 

 

Director of Human Resources

 

18

--------------------------------------------------------------------------------
